
	

113 S434 IS: Blackfeet Water Rights Settlement Act of 2013
U.S. Senate
2013-03-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 434
		IN THE SENATE OF THE UNITED STATES
		
			March 4, 2013
			Mr. Baucus (for himself
			 and Mr. Tester) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Indian
			 Affairs
		
		A BILL
		To authorize and implement the water rights compact among
		  the Blackfeet Tribe of the Blackfeet Indian Reservation and the State of
		  Montana, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Blackfeet Water Rights Settlement
			 Act of 2013.
		2.PurposesThe purposes of this Act are—
			(1)to achieve a
			 fair, equitable, and final settlement of claims to water rights in the State of
			 Montana for—
				(A)the Blackfeet
			 Tribe of the Blackfeet Indian Reservation; and
				(B)the United
			 States, for the benefit of the Tribe and allottees;
				(2)to approve,
			 ratify, and confirm the water rights compact entered into by the Tribe and the
			 State, to the extent that the Compact is consistent with this Act;
			(3)to require the
			 Secretary of the Interior—
				(A)to execute the
			 Compact; and
				(B)to carry out any
			 other activity necessary to carry out the Compact in accordance with this Act;
			 and
				(4)to authorize
			 funds necessary for the implementation of the Compact and this Act.
			3.DefinitionsIn this Act:
			(1)AllotteeThe
			 term allottee means any individual who holds a beneficial real
			 property interest in an allotment of Indian land that is—
				(A)located within
			 the Reservation; and
				(B)held in trust by
			 the United States.
				(2)Available St.
			 Mary waterThe term available St. Mary water
			 means—
				(A)water from the
			 St. Mary River allocated to the United States under the International Boundary
			 Waters Treaty of 1909 between the United States and Great Britain relating to
			 boundary waters between the United States and Canada entered into force on May
			 13, 1910 (36 Stat. 2448), minus the quantity of water required for the Milk
			 River Project water right; and
				(B)water that
			 is—
					(i)otherwise part of
			 the Milk River Project water right; and
					(ii)made available
			 by the United States to the Tribe without any net reduction of the legal
			 entitlement to water of any water user under the jurisdiction of an entity that
			 is a party to a contract for water from the Milk River Project water right, as
			 determined—
						(I)initially, by the
			 Secretary; and
						(II)subsequently, by
			 a court of competent jurisdiction.
						(3)Birch Creek
			 AgreementThe term Birch Creek Agreement
			 means—
				(A)the agreement
			 between the Tribe and the State regarding Birch Creek water use dated January
			 31, 2008, as amended on February 13, 2009; and
				(B)any amendment or
			 exhibit (including exhibit amendments) to that agreement that is executed in
			 accordance with this Act.
				(4)Birch Creek
			 Mitigation ProjectThe term Birch Creek Mitigation
			 Project means the project necessary to provide water from Four Horns
			 Reservoir to State water rights users on Birch Creek in fulfillment of the
			 obligations of the Tribe under the Birch Creek Agreement.
			(5)Blackfeet
			 Irrigation ProjectThe term Blackfeet Irrigation
			 Project means the irrigation project authorized by the matter under the
			 heading Montana of title II of the Act of March 1,
			 1907 (34 Stat. 1035, chapter 2285), and administered by the Bureau of Indian
			 Affairs.
			(6)CompactThe
			 term Compact means—
				(A)the
			 Blackfeet-Montana water rights compact dated December 14, 2007, as contained in
			 section 85–20–1501 of the Montana Code Annotated (2011); and
				(B)any amendment or
			 exhibit (including exhibit amendments) to the Compact that is executed in
			 accordance with this Act.
				(7)Enforceability
			 dateThe term enforceability date means the date
			 described in section 19(e).
			(8)Lake
			 ElwellThe term Lake Elwell means the water
			 impounded on the Marias River in the State by Tiber Dam, a feature of the Lower
			 Marias Unit of the Pick-Sloan Missouri River Basin Program authorized by
			 section 9 of the Act of December 22, 1944 (commonly known as the Flood
			 Control Act of 1944) (58 Stat. 891, chapter 665).
			(9)Milk River
			 basinThe term Milk River basin means the main stem
			 of the Milk River (including tributaries), from the headwaters of that river to
			 the confluence with the Missouri River.
			(10)Milk River
			 Project
				(A)In
			 generalThe term Milk River Project means the Bureau
			 of Reclamation project conditionally approved by the Secretary on March 14,
			 1903, pursuant to the Act of June 17, 1902 (32 Stat. 388, chapter 1093),
			 commencing at Lake Sherburne Reservoir and providing water to a point
			 approximately 6 miles east of Nashua, Montana.
				(B)InclusionsThe
			 term Milk River Project includes—
					(i)the
			 St. Mary storage unit;
					(ii)the Fresno Dam;
			 and
					(iii)the Dodson
			 pumping unit.
					(11)Milk River
			 Project water rightThe term Milk River Project water
			 right means the water right held by the Bureau of Reclamation on behalf
			 of the Milk River Project, as finally adjudicated by the Montana Water
			 Court.
			(12)Milk River
			 water rightThe term Milk River water right means
			 the Milk River water right of the Tribe as established in article III.F of the
			 Compact.
			(13)Missouri River
			 basinThe term Missouri River basin means the
			 hydrologic basin of the Missouri River (including tributaries).
			(14)MR&I
			 SystemThe term MR&I System means—
				(A)the intake,
			 treatment, pumping, storage, pipelines, appurtenant items, and real property,
			 as generally described in the document entitled Blackfeet Regional Water
			 System Report, prepared by DOWL HKM, and dated June 2010, and updated in
			 the memorandum entitled Blackfeet Regional Water System Potential Cost
			 Modifications, prepared by DOWL HKM, and dated November 3, 2011;
			 and
				(B)the existing
			 public water systems improved under subparagraph (A).
				(15)OM&RThe
			 term OM&R means—
				(A)any recurring or
			 ongoing activity associated with the day-to-day operation of a project;
				(B)any activity
			 relating to scheduled or unscheduled maintenance of a project; and
				(C)any activity
			 relating to replacing a feature of a project.
				(16)Pondera County
			 Canal and Reservoir Company ProjectThe term Pondera County
			 Canal and Reservoir Company Project means the project authorized in part
			 by section 4 of the Act of August 18, 1894 (28 Stat. 422), and lying south of
			 Birch Creek in Montana Water Court Basin 41M.
			(17)ReservationThe
			 term Reservation means the Blackfeet Indian Reservation of
			 Montana, as in existence on the date of enactment of this Act.
			(18)St. Mary River
			 water rightThe term St. Mary River water right
			 means the water right of the Tribe in the St. Mary River as established by
			 article III.G.1.a.i. of the Compact and implemented in accordance with article
			 IV.D.4 of the Compact and this Act.
			(19)St. Mary
			 Unit
				(A)In
			 generalThe term St. Mary Unit means the St. Mary
			 Storage Unit of the Milk River Project authorized by Congress on March 25,
			 1905.
				(B)InclusionsThe
			 term St. Mary Unit includes—
					(i)Sherburne Dam and
			 Reservoir;
					(ii)Swift Current
			 Creek Dike;
					(iii)Lower St. Mary
			 Lake;
					(iv)St. Mary Canal
			 Diversion Dam; and
					(v)St.
			 Mary Canal and appurtenances.
					(20)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(21)StateThe
			 term State means the State of Montana.
			(22)Tribal water
			 codeThe term tribal water code means the code
			 adopted by the Tribe in the tribal ordinance numbered 62 (as amended in
			 accordance with the Compact and this Act).
			(23)Tribal water
			 rightThe term tribal water right means the right of
			 the Tribe to divert, use, or store water, as established in—
				(A)article III of
			 the Compact;
				(B)the allocation of
			 water to the Tribe from Lake Elwell pursuant to section 8; and
				(C)any allocation of
			 water to the Tribe pursuant to this Act in fulfillment of the water rights of
			 the Tribe.
				(24)TribeThe
			 term Tribe means the Blackfeet Tribe of the Blackfeet Indian
			 Reservation.
			4.Milk River water
			 right
			(a)Resolution
			 alternatives
				(1)In
			 generalNot later than 10 years after the enforceability date,
			 the Tribe shall identify, and discuss with the Fort Belknap Indian Community,
			 alternatives to resolve any conflict between the Milk River water right and the
			 Milk River water right of the Fort Belknap Indian Community.
				(2)Action by
			 SecretaryThe Secretary shall—
					(A)facilitate
			 discussions between the Tribe and the Fort Belknap Indian Community under
			 paragraph (1); and
					(B)provide technical
			 assistance to the Tribe and the Fort Belknap Indian Community to carry out
			 paragraph (1).
					(3)Uses by
			 TribeDuring the 10-year period described in paragraph (1), the
			 Tribe may—
					(A)continue the
			 present and historical uses of water by the Tribe; and
					(B)exercise any
			 State water rights in the Milk River basin possessed or acquired by the
			 Tribe.
					(b)Secretarial
			 determinationIf the Tribe and the Fort Belknap Indian Community
			 are unable to reach an agreement on appropriate alternatives to resolve any
			 conflicts during the period described in subsection (a)(1), the Secretary shall
			 identify and implement alternatives to resolve any conflict between the Milk
			 River water right and the Milk River right of the Fort Belknap Indian
			 Community, subject to the conditions that—
				(1)the Secretary
			 shall consult with the Tribe and the Fort Belknap Indian Community in
			 identifying the alternatives; and
				(2)the Tribe and the
			 Fort Belknap Indian Community shall agree to the alternatives identified by the
			 Secretary.
				5.St. Mary River
			 water right
			(a)In
			 generalPursuant to article IV.D.4 of the Compact, the Secretary,
			 acting through the Commissioner of Reclamation, shall carry out the activities
			 authorized by this section relating to the St. Mary River water right.
			(b)Water delivery
			 contract
				(1)In
			 generalNot later than 180 days after the enforceability date,
			 the Secretary shall enter into a water delivery contract with the Tribe for the
			 delivery of 5,000 acre-feet per year of the St. Mary River water right through
			 Milk River Project facilities to the Tribe or another entity specified by the
			 Tribe.
				(2)Terms and
			 conditionsThe contract under paragraph (1) shall establish the
			 terms and conditions for the water deliveries described in paragraph (1) in
			 accordance with the Compact and this Act.
				(3)RequirementsThe
			 water delivery contract under paragraph (1) shall include provisions requiring
			 that—
					(A)the contract
			 shall be without limit as to term;
					(B)the Tribe, and
			 not the United States, shall collect, and shall be entitled to, all
			 consideration due to the Tribe under any lease, contract, or agreement entered
			 into by the Tribe pursuant to subsection (e);
					(C)the United States
			 shall have no obligation to monitor, administer, or account for—
						(i)any
			 funds received by the Tribe as consideration under any lease, contract, or
			 agreement entered into by the Tribe pursuant to subsection (e); or
						(ii)the expenditure
			 of such funds;
						(D)if water
			 deliveries under the contract are interrupted for an extended period of time
			 because of damage to, or a reduction in the capacity of, St. Mary Unit
			 facilities, the rights of the Tribe shall be treated the same as the rights of
			 other contractors receiving water deliveries through the Milk River Project
			 with respect to the water delivered under this section;
					(E)the Tribe shall
			 not be required to pay operation, maintenance, or replacement costs for the
			 water delivered under this section;
					(F)deliveries of
			 water under this section shall be made at such times at which, and to such
			 places to which, the Bureau of Reclamation can deliver water without additional
			 cost to the Bureau; and
					(G)(i)the 5,000 acre-feet per
			 year of water delivered under this section shall not be subject to shortage
			 sharing or reduction; and
						(ii)notwithstanding article IV.D.4 of
			 the Compact, any reduction in the Milk River Project water supply caused by the
			 delivery of water under this section shall not constitute injury to Milk River
			 Project water users.
						(c)Additional
			 water
				(1)In
			 generalIf the Secretary determines that there is available St.
			 Mary water, the Secretary shall enter into a contract with the Tribe for the
			 delivery of the available St. Mary water subject to the requirements described
			 in subsection (b)(3) and this subsection.
				(2)RehabilitationAdditional
			 water made available through any rehabilitation of the St. Mary Unit shall be
			 considered to be available St. Mary water for purposes of this Act and the
			 Compact.
				(3)EnlargementAdditional
			 water made available through any enlargement of the St. Mary Canal—
					(A)shall not be
			 considered to be a part of the Milk River Project water right; and
					(B)shall be made
			 available to the Tribe as part of the St. Mary River water right.
					(d)Trust fund
			 paymentsIn consideration for the deferral of the delivery of the
			 quantity in excess of the 5,000 acre-feet per year of water specified in
			 subsection (b)(1), the United States shall pay to the Tribe $27,800,000, which
			 shall be invested and managed in accordance with section 17(d).
			(e)Subcontracts
				(1)In
			 generalThe Tribe may enter into any subcontract for the delivery
			 of water under this section to a third party, in accordance with section
			 16.
				(2)Compliance with
			 other lawA subcontract described in paragraph (1) shall comply
			 with the Compact, this Act, and any other applicable law.
				(3)No
			 liabilityThe Secretary shall not be liable to any party,
			 including the Tribe, for any term of, or any loss or other detriment resulting
			 from, a lease, contract, or other agreement entered into pursuant to this
			 subsection.
				6.Bureau of
			 Reclamation activities to improve water management
			(a)Milk River
			 Project purposes
				(1)In
			 generalSubject to paragraphs (2) and (3), the purposes of the
			 Milk River Project shall include—
					(A)irrigation;
					(B)flood
			 control;
					(C)the protection of
			 fish and wildlife;
					(D)recreation;
					(E)the provision of
			 municipal, rural, and industrial water supply; and
					(F)hydroelectric
			 power generation.
					(2)Limitation
					(A)In
			 generalExcept as provided in subparagraph (B), the Secretary
			 shall not increase any water use by the Milk River Project as a result of the
			 purposes described in paragraph (1) beyond the quantity of water use authorized
			 by valid contracts in effect on the date of enactment of this Act, until the
			 St. Mary River water right is fulfilled.
					(B)ExceptionSubparagraph
			 (A) shall not apply to any contract entered into by the Secretary and the Tribe
			 under subsection (b) or (c) of section 5.
					(3)Beneficial use
			 by TribeIn addition to the purposes described in paragraph (1),
			 use of Milk River Project facilities to transport water for the Tribe pursuant
			 to subsections (b), (c), and (e) of section 5, together with any use by the
			 Tribe of such water in accordance with the tribal water code—
					(A)shall be
			 considered to be an authorized purpose of the Milk River Project; and
					(B)shall not change
			 the priority date of any tribal water right.
					(b)St. Mary River
			 feasibility study
				(1)In
			 generalSubject to paragraph (2), the Secretary, acting through
			 the Commissioner of Reclamation, in cooperation with the Tribe and the State,
			 shall conduct a study—
					(A)to evaluate the
			 feasibility of alternatives for the rehabilitation of the St. Mary Unit;
					(B)to identify
			 alternatives to provide additional St. Mary River water and Milk River water to
			 the Tribe;
					(C)to evaluate the
			 feasibility of the development of increased storage in Fresno Reservoir;
					(D)to establish a
			 cost allocation based on the purposes described in this section; and
					(E)to develop a plan
			 for the management and development of water supplies in the St. Mary River
			 basin and the Milk River basin.
					(2)ConsultationBefore
			 conducting the study under this subsection, and regularly during the course of
			 the study, the Secretary shall consult with the Tribe, the State, and the Milk
			 River Project users concerning the identification of alternatives to make
			 additional water available to the Tribe in fulfillment of the St. Mary River
			 water right and the Milk River water right for delivery through the St. Mary
			 Unit or from direct flow.
				(3)Submission to
			 CongressNot later than 3 years after the date on which funds are
			 made available to carry out this Act, the Secretary shall submit to the
			 Committee on Energy and Natural Resources of the Senate and the Committee on
			 Natural Resources of the House of Representatives a report describing the
			 results of the study under this subsection.
				(4)Costs
			 nonreimbursableThe cost of the study under this subsection shall
			 not be—
					(A)considered to be
			 a project cost; or
					(B)reimbursable in
			 accordance with the Federal reclamation laws.
					(c)Consultation
			 with TribeNot later than 1 year after the date of enactment of
			 this Act, and not less frequently than annually thereafter, the Commissioner of
			 Reclamation shall consult with the Tribe regarding the management of the St.
			 Mary Unit by the Bureau of Reclamation.
			(d)Swift Current
			 Creek Bank stabilization
				(1)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, but not later than 5 years after the enforceability date, the
			 Secretary, acting through the Commissioner of Reclamation, shall carry out
			 appropriate activities to implement the Swift Current Creek Bank stabilization
			 project.
				(2)ScopeThe
			 scope of the activities conducted under this subsection shall be as generally
			 described in the document entitled Boulder/Swiftcurrent Creek
			 Stabilization Project, Phase II Investigations Report, prepared by DOWL
			 HKM, and dated January 2012 (as updated or amended by the phase III
			 report).
				(e)Milk River
			 Project rights-of-Way and easementsAs soon as practicable after
			 the date of enactment of this Act, but not later than the enforceability date,
			 the Secretary shall offer to enter into an agreement with the Tribe to
			 establish a process to resolve any issues associated with the location and
			 extent of the Federal rights-of-way, easements, and other property interests in
			 and to the Milk River Project that are located on land of the Tribe.
			(f)FundingThe
			 total amount of obligations incurred by the Secretary in carrying out this
			 section shall not exceed $25,200,000, including—
				(1)$1,700,000 for a
			 right-of-way survey;
				(2)$3,800,000 for
			 the St. Mary River feasibility study under subsection (b); and
				(3)$19,700,000 for
			 the Swift Current Creek Bank stabilization project under subsection (d).
				7.St. Mary Canal
			 hydroelectric power generation
			(a)In
			 generalThe Tribe shall have the exclusive right to develop and
			 market hydroelectric power from St. Mary Unit facilities.
			(b)Bureau of
			 Reclamation cooperationThe Commissioner of Reclamation shall
			 cooperate with the Tribe in the development of any hydroelectric power
			 generation project under this section.
			(c)AgreementBefore
			 construction of a hydroelectric power generation project under this section,
			 the Tribe shall enter into an agreement with the Commissioner of Reclamation
			 that includes provisions requiring that—
				(1)the design,
			 construction, and operation of the project shall be consistent with the Bureau
			 of Reclamation guidelines and methods for hydroelectric power development at
			 Bureau facilities, as appropriate;
				(2)the hydroelectric
			 power generation project shall be compatible with the operations of the Milk
			 River Project, including agreements—
					(A)regarding
			 operating criteria and emergency procedures; and
					(B)under which any
			 modification proposed by the Tribe to a facility owned by the Bureau of
			 Reclamation shall be subject to review and approval by the Secretary, acting
			 through the Commissioner of Reclamation;
					(3)the Tribe shall
			 receive credit for any cost savings resulting from an activity for
			 rehabilitation of the St. Mary Canal if the Tribe constructs a hydroelectric
			 facility in conjunction with the rehabilitation activity; and
				(4)beginning on the
			 date that is 10 years after the date on which the Tribe begins marketing
			 hydroelectric power generated from the St. Mary Unit, the Tribe shall make
			 annual payments for operation, maintenance, and replacement costs attributable
			 to the direct use of any facilities by the Tribe for hydroelectric power
			 generation in amounts determined in accordance with the guidelines and methods
			 of the Bureau of Reclamation for assessing operation, maintenance, and
			 replacement charges.
				(d)Use of
			 hydroelectric power by TribeAny hydroelectric power generated in
			 accordance with this section shall be used or marketed by the Tribe.
			(e)RevenuesThe
			 Tribe shall collect and retain any revenues from the sale of hydroelectric
			 power generated by a project under this section.
			(f)Liability of
			 United StatesThe United States shall have no obligation to
			 monitor, administer, or account for—
				(1)any revenues
			 received by the Tribe under this section; or
				(2)the expenditure
			 of such revenues.
				8.Storage
			 allocation from Lake Elwell
			(a)Storage
			 allocation to TribeThe Secretary shall allocate to the Tribe
			 56,000 acre-feet per year of water stored in Lake Elwell for use by the Tribe
			 for any beneficial purpose on or off the Reservation, under a water right held
			 by the United States and managed by the Bureau of Reclamation, as measured at
			 the outlet works of Tiber Dam or through direct pumping from Lake
			 Elwell.
			(b)Treatment
				(1)In
			 generalThe allocation to the Tribe under subsection (a) shall be
			 considered to be part of the tribal water right.
				(2)Priority
			 dateThe priority date of the allocation to the Tribe under
			 subsection (a) shall be the priority date of the Lake Elwell water right held
			 by the Bureau of Reclamation.
				(3)Administration
					(A)In
			 generalThe Tribe shall administer the water allocated under
			 subsection (a) in accordance with the Compact and this Act.
					(B)Temporary
			 transferIn accordance with subsection (d), the Tribe may
			 temporarily transfer by service contract, lease, exchange, or other agreement
			 the water allocated under subsection (a) off the Reservation, subject to the
			 approval of the Secretary and the requirements of the Compact.
					(c)Allocation
			 agreement
				(1)In
			 generalAs a condition of receiving an allocation under this
			 section, the Tribe shall enter into an agreement with the Secretary to
			 establish the terms and conditions of the allocation, in accordance with the
			 Compact and this Act.
				(2)InclusionsThe
			 agreement under paragraph (1) shall include provisions that—
					(A)the agreement
			 shall be without limit as to term;
					(B)the Tribe, and
			 not the United States, shall be entitled to all consideration due to the Tribe
			 under any lease, contract, or agreement entered into by the Tribe pursuant to
			 subsection (d);
					(C)the United States
			 shall have no obligation to monitor, administer, or account for—
						(i)any
			 funds received by the Tribe as consideration under any lease, contract, or
			 agreement entered into by the Tribe pursuant to subsection (d); or
						(ii)the expenditure
			 of such funds;
						(D)if the capacity
			 or function of Lake Elwell facilities are significantly reduced, or are
			 anticipated to be significantly reduced, for an extended period of time, the
			 Tribe shall have the same storage rights as other storage contractors with
			 respect to the allocation under this section;
					(E)the costs
			 associated with the construction of the storage facilities at Tiber Dam
			 allocable to the Tribe shall be—
						(i)nonreimbursable;
			 and
						(ii)excluded from
			 any repayment obligation of the Tribe;
						(F)no water service
			 capital charge shall be due or payable for any water allocated to the Tribe
			 pursuant to this section or the allocation agreement, regardless of whether
			 that water is delivered for use by the Tribe or under a lease, contract, or by
			 agreement entered into by the Tribe pursuant to subsection (b)(3)(B);
					(G)the Tribe shall
			 not be required to make payments to the United States for any water allocated
			 to the Tribe under this Act or the allocation agreement, except for each
			 acre-foot of stored water leased or sold for industrial purposes as described
			 in subparagraph (H); and
					(H)for each
			 acre-foot of stored water leased or sold by the Tribe for industrial
			 purposes—
						(i)the
			 Tribe shall pay annually to the United States an amount necessary to cover the
			 proportional share of the annual operation, maintenance, and replacement costs
			 allocable to the quantity of water leased or sold by the Tribe for industrial
			 purposes; and
						(ii)the annual
			 payments of the Tribe shall be reviewed and adjusted, as appropriate, to
			 reflect the actual operation, maintenance, and replacement costs for Tiber
			 Dam.
						(d)Agreements by
			 TribeThe Tribe may use, lease, contract, exchange, or enter into
			 other agreements for use of the water allocated to the Tribe under subsection
			 (a) if—
				(1)the use of water
			 that is the subject of such an agreement occurs within the Missouri River
			 basin; and
				(2)the agreement
			 does not permanently alienate any portion of the water allocated to the Tribe
			 under subsection (a).
				(e)Effective
			 dateThe allocation under subsection (a) takes effect on the
			 enforceability date.
			(f)Prohibition on
			 increaseThe allocation under subsection (a) shall not be
			 increased by any year-to-year carryover storage.
			(g)Development and
			 delivery costsThe United States shall not be required to pay the
			 cost of developing or delivering to the Reservation any water allocated under
			 this section.
			9.Blackfeet
			 Irrigation Project
			(a)In
			 generalNotwithstanding any other provision of law, and without
			 altering applicable law (including regulations) under which the Bureau of
			 Indian Affairs collects assessments and carries out Blackfeet Irrigation
			 Project OM&R (other than the maintenance and improvements carried out under
			 this section), the Secretary, acting through the Commissioner of Reclamation,
			 shall carry out the following responsibilities of the United States relating to
			 the Blackfeet Irrigation Project:
				(1)Deferred
			 maintenance.
				(2)Dam safety
			 improvements for Four Horns Dam.
				(b)Lead
			 agencyThe Bureau of Reclamation shall serve as the lead agency
			 with respect to any activities under this section.
			(c)ScopeThe
			 scope of the deferred maintenance activities and Four Horns Dam safety
			 improvements shall be as generally described in the document entitled
			 Engineering Evaluation and Condition Assessment, Blackfeet Irrigation
			 Project, prepared by DOWL HKM, and dated August 2007, subject to the
			 condition that, before commencing construction activities, the Secretary
			 shall—
				(1)review the design
			 of the proposed rehabilitation or improvement; and
				(2)perform value
			 engineering analyses.
				(d)FundingThe
			 total amount of obligations incurred by the Secretary in carrying out this
			 section shall not exceed $37,900,000.
			10.Birch Creek
			 mitigation project
			(a)In
			 generalThe Secretary, acting through the Commissioner of
			 Reclamation, shall carry out activities to provide mitigation water for Birch
			 Creek water users from Four Horns Reservoir, in accordance with the Birch Creek
			 Agreement.
			(b)Lead
			 agencyThe Bureau of Reclamation shall serve as the lead agency
			 with respect to any activities under this section.
			(c)Scope
				(1)In
			 generalThe scope of the rehabilitation and improvements shall be
			 as generally described in the document entitled Four Horns Feeder Canal
			 Rehabilitation with Export, prepared by DOWL HKM, and dated May 31,
			 2012, subject to the condition that, before commencing construction activities,
			 the Secretary shall—
					(A)review the design
			 of the proposed rehabilitation or improvement; and
					(B)perform value
			 engineering analyses.
					(2)InclusionsThe
			 activities carried out by the Secretary under this section shall
			 include—
					(A)the
			 rehabilitation or improvement of the Four Horns feeder canal system to a
			 capacity of not less than 360 cubic feet per second;
					(B)the
			 rehabilitation or improvement of the outlet works of Four Horns Dam and
			 Reservoir to deliver 15,000 acre-feet of water per year, in accordance with
			 subparagraph (C); and
					(C)construction of
			 facilities to deliver 15,000 acre-feet of water per year from Four Horns Dam
			 and Reservoir to a point on Birch Creek to be designated by the Tribe and the
			 State for delivery of water to the water delivery system of the Pondera County
			 Canal and Reservoir Company Project on Birch Creek, in accordance with the
			 Birch Creek Agreement.
					(3)CostsThe
			 costs to construct facilities under this subsection—
					(A)shall not be paid
			 by the United States; and
					(B)shall be
			 nonreimbursable.
					(4)Negotiation
			 with TribeOn the basis of the review described in paragraph
			 (1)(A), the Secretary shall negotiate with the Tribe appropriate changes to the
			 final design of any activity under this subsection to ensure that the final
			 design meets applicable industry standards.
				(d)FundingNo
			 part of the project under this section shall be commenced until the State has
			 appropriated and made available $34,000,000 to carry out this section.
			11.Birch Creek
			 Mitigation Fund
			(a)EstablishmentThere
			 is established in the Treasury of the United States a fund, to be known as the
			 Birch Creek Mitigation Fund (referred to in this section as the
			 Fund), to be used to mitigate the impacts of development of the
			 tribal water right described in article III.C.1. of the Compact on the Birch
			 Creek water supplies of the Pondera County Canal and Reservoir Company
			 Project.
			(b)ManagementThe
			 Secretary, acting through the Commissioner of Reclamation, shall manage the
			 Fund in accordance with this section.
			(c)Disbursement of
			 FundAmounts from the Fund may not be disbursed until the
			 expiration of the Birch Creek Agreement.
			(d)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as are necessary to carry out this section.
			12.Design and
			 construction of MR&I System
			(a)In
			 generalThe Secretary, acting through the Commissioner of
			 Reclamation, shall plan, design, and construct the MR&I System in
			 accordance with 1 or more agreements between the Secretary and the
			 Tribe.
			(b)Lead
			 agencyThe Bureau of Reclamation shall serve as the lead agency
			 with respect to any activity to design and construct the MR&I
			 System.
			(c)Scope
				(1)In
			 generalThe scope of the design and construction under this
			 section shall be as generally described in the document entitled
			 Blackfeet Regional Water System Report, prepared by DOWL HKM, and
			 dated June 2010, and updated in a memorandum entitled Blackfeet Regional
			 Water System Potential Cost Modifications, prepared by DOWL HKM, and
			 dated November 3, 2011, subject to the condition that, before commencing final
			 design and construction activities, the Secretary shall—
					(A)review the design
			 of the proposed MR&I System; and
					(B)perform value
			 engineering analyses and appropriate Federal compliance activities.
					(2)Negotiation
			 with TribeOn the basis of the review described in paragraph
			 (1)(A), the Secretary shall negotiate with the Tribe appropriate changes to the
			 final design—
					(A)to ensure that
			 the final design meets applicable industry standards; and
					(B)to improve the
			 cost-effectiveness of the delivery of MR&I System water.
					(d)Nonreimbursability
			 of costsAll costs incurred by the Secretary in carrying out this
			 section shall be nonreimbursable.
			(e)FundingThe
			 total amount of funding to carry out this section shall not exceed
			 $76,200,000.
			(f)Non-Federal
			 contribution
				(1)In
			 generalPrior to completion of the final design of the MR&I
			 System required by subsection (c), the Secretary shall consult with the Tribe,
			 the State, and other affected non-Federal parties to discuss the practicability
			 of receiving non-Federal contributions for the cost of the MR&I
			 System.
				(2)NegotiationsIf,
			 based on the extent to which non-Federal parties are expected to use the
			 MR&I System, a non-Federal contribution to the MR&I System is
			 determined to be appropriate under paragraph (1), the Secretary shall initiate
			 negotiations for an agreement regarding the means by which such contributions
			 shall be provided.
				13.Blackfeet
			 water, storage, and development projects
			(a)In
			 generalThe Secretary, acting through the Commissioner of
			 Reclamation, shall carry out such activities as are necessary to construct the
			 Blackfeet water, storage, and development projects, in accordance with an
			 agreement to be negotiated between the Secretary and the Tribe.
			(b)Lead
			 agencyThe Bureau of Reclamation shall serve as the lead agency
			 with respect to any activity to rehabilitate or improve the water diversion or
			 delivery features of the Blackfeet water, storage, and development
			 projects.
			(c)Scope
				(1)In
			 generalThe scope of the construction under this section shall be
			 as generally described in the document entitled Blackfeet Water Storage,
			 Development, and Projects Report, prepared by DOWL HKM, and dated July
			 16, 2012, and any modifications or revisions to the report, subject to the
			 condition that, before commencing construction activities, the Secretary
			 shall—
					(A)review the design
			 of the proposed rehabilitation or improvement; and
					(B)perform value
			 engineering analyses.
					(2)Negotiation
			 with TribeOn the basis of the review described in paragraph
			 (1)(A), the Secretary shall negotiate with the Tribe appropriate changes to the
			 projects, including final design—
					(A)to ensure that
			 the final design meets applicable industry standards;
					(B)to improve the
			 use, management, and administration of tribal water for irrigation and other
			 purposes; and
					(C)to take into
			 consideration the equitable distribution of water to allottees.
					(d)Nonreimbursability
			 of costsAll costs incurred by the Secretary in carrying out this
			 section shall be nonreimbursable.
			(e)FundingThe
			 total amount of obligations incurred by the Secretary in carrying out this
			 section shall not exceed $178,300,000.
			14.Tribal
			 implementation agreements—
			(a)Applicability
			 of ISDEAAAt the request of the Tribe and in accordance with the
			 Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.),
			 the Secretary shall enter into 1 or more agreements with the Tribe to carry out
			 sections 9, 10, 12, and 13.
			(b)AdministrationThe
			 Commissioner of Reclamation and the Tribe shall negotiate the cost of any
			 oversight activity carried out by the Bureau of Reclamation under any agreement
			 entered into under subsection (a), subject to the condition that the total cost
			 for the oversight shall not exceed 4 percent of the total project costs for
			 each project.
			(c)Acquisition of
			 land
				(1)Tribal
			 easements and rights-of-wayOn request of the Secretary, and in
			 partial consideration for the funding provided under section 17(k), the Tribe
			 shall consent to the grant of such easements and rights-of-way over tribal land
			 as are necessary for the construction of the projects authorized by sections 9,
			 10, 12, and 13, at no cost to the United States.
				(2)Land acquired
			 by United StatesLand acquired by the United States or the Tribe
			 in connection with the construction of the projects authorized by sections 9,
			 10, 12, and 13 shall be held in trust by the United States on behalf of the
			 Tribe as part of the Reservation.
				(d)Transfer of
			 title
				(1)In
			 generalNotwithstanding any other provision of law, the Secretary
			 may transfer to the Tribe, at no cost, any title held by the United States in
			 and to each facility, asset, or other property of each of the projects
			 authorized under sections 9, 10, 12, and 13 in accordance with paragraph
			 (2).
				(2)Conveyance to
			 TribeThe Secretary shall convey to the Tribe title in and to the
			 projects authorized by sections 9, 10, 12, and 13 not later than 30 days after
			 the date on which the Secretary publishes in the Federal Register a statement
			 of findings that—
					(A)the Tribe has
			 passed a resolution requesting that the Secretary transfer to the Tribe any
			 title held by the United States in and to the property or facilities of the
			 projects under section 9, 10, 11, or 12; and
					(B)the Secretary has
			 provided to the Tribe—
						(i)a
			 report regarding the condition of the project; and
						(ii)technical
			 assistance regarding the operation and maintenance of the projects, including
			 operation and maintenance training.
						(3)OwnershipOn
			 transfer of title under paragraph (1), the projects or any portion of the
			 projects transferred under paragraph (2) shall be considered to be owned,
			 operated, and managed by the Tribe.
				(e)Authority of
			 TribeOn transfer of title to the project or any portion of a
			 project or facility to the Tribe in accordance with subsection (d), or on
			 assumption of the operation of the project by the Tribe, the Tribe may
			 collect—
				(1)OM&R costs;
			 and
				(2)any other costs
			 relating to the operation of the project, as appropriate.
				(f)Operation and
			 maintenance of Blackfeet Irrigation ProjectOn transfer of title
			 to the Blackfeet Irrigation Project pursuant to subsection (d), the Tribe shall
			 promulgate criteria and procedures, subject to the approval of the Secretary,
			 under which the Tribe shall operate and maintain the Blackfeet Irrigation
			 Project, including—
				(1)a due process
			 system for the consideration and determination of any request by a water user
			 for an allocation of water that provides protection not less stringent than the
			 protection available under Federal law, including a process for—
					(A)appeal and
			 adjudication of denied or disputed distributions of water; and
					(B)resolution of
			 contested administrative decisions; and
					(2)a system for
			 establishing operation and maintenance assessment rates, including a process
			 for—
					(A)appeal and
			 adjudication of operation and maintenance assessment rates; and
					(B)resolution of
			 contested administrative decisions.
					(g)Liability
				(1)In
			 generalEffective on the date of the transfer authorized by
			 subsection (d), the United States shall not be liable for damages of any kind
			 arising out of any act, omission, or occurrence relating to the land,
			 buildings, or facilities transferred under this subsection, other than damages
			 caused by acts of negligence committed by the United States (or an employee or
			 agent of the United States) before the date of transfer.
				(2)Tort
			 claimsNothing in this section increases the liability of the
			 United States beyond the liability provided in chapter 171 of title 28, United
			 States Code (commonly known as the Federal Tort Claims
			 Act).
				(3)OM&R
			 obligation of Federal Government after transferThe Federal
			 Government shall have no obligation to pay for the operation, maintenance, or
			 replacement costs of the projects authorized by sections 9, 10, 12, and 13
			 beginning on the later of—
					(A)the date on which
			 title to any project authorized by sections 9, 10, 12, and 13 is transferred to
			 the Tribe; and
					(B)the date on which
			 the amounts required to be deposited in the OM&R Account pursuant to
			 section 17(k)(2) have been deposited in that account.
					(h)Alienation and
			 taxationTransfer of title to the Tribe pursuant to subsection
			 (d) does not waive or alter any applicable Federal law prohibiting alienation
			 or taxation of—
				(1)the project;
			 or
				(2)the underlying
			 Reservation land.
				15.Ratification of
			 Compact
			(a)Ratification
				(1)In
			 generalExcept as modified by this Act, and to the extent that
			 the Compact does not conflict with this Act, the Compact is authorized,
			 ratified, and confirmed.
				(2)AmendmentsIf
			 an amendment is executed in accordance with this Act to make the Compact
			 consistent with this Act, the amendment is authorized, ratified, and
			 confirmed.
				(b)Execution
				(1)In
			 generalTo the extent that the Compact does not conflict with
			 this Act, the Secretary shall execute the Compact, including all exhibits to,
			 or parts of, the Compact requiring the signature of the Secretary.
				(2)ModificationsNothing
			 in this Act precludes the Secretary from approving any modification to an
			 appendix or exhibit to the Compact that is consistent with this Act, to the
			 extent that the modification does not otherwise require congressional approval
			 under section 2116 of the Revised Statutes (25 U.S.C. 177) or any other
			 applicable provision of Federal law.
				(c)Environmental
			 compliance
				(1)In
			 generalIn implementing the Compact and this Act, the Secretary
			 shall comply with all applicable provisions of—
					(A)the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.);
					(B)the Endangered
			 Species Act of 1973 (16 U.S.C. 1531 et seq.); and
					(C)all other
			 applicable environmental law and regulations.
					(2)Effect of
			 execution
					(A)In
			 generalAn activity carried out by the Secretary to execute the
			 Compact pursuant to this section shall not constitute a major Federal action
			 for purposes of the National Environmental Policy Act of 1969 (42 U.S.C. 4321
			 et seq.).
					(B)ComplianceThe
			 Secretary shall carry out all Federal compliance activities necessary to
			 implement the Compact.
					16.Tribal water
			 rights
			(a)Confirmation of
			 tribal water rights
				(1)In
			 generalThe tribal water rights are ratified, confirmed, and
			 declared to be valid.
				(2)UseUse
			 of the tribal water rights shall be subject to the terms and conditions
			 established by the Compact and this Act.
				(b)Holding in
			 trustThe tribal water rights—
				(1)shall be held in
			 trust by the United States for the use and benefit of the Tribe in accordance
			 with this section; and
				(2)shall not be
			 subject to forfeiture or abandonment.
				(c)Intent of
			 CongressIt is the intent of Congress to provide to each allottee
			 benefits that are equivalent to, or exceed, the benefits possessed by allottees
			 on the day before the date of enactment of this Act, taking into
			 consideration—
				(1)the potential
			 risks, cost, and time delay associated with litigation that would be resolved
			 by the Compact and this Act;
				(2)the availability
			 of funding under this Act and from other sources;
				(3)the availability
			 of water from the tribal water rights; and
				(4)the applicability
			 of section 7 of the Act of February 8, 1887 (25 U.S.C. 381), and this Act to
			 protect the interests of allottees.
				(d)Allottees
				(1)Applicability
			 of Act of February 8, 1887The provisions of section 7 of the Act
			 of February 8, 1887 (25 U.S.C. 381), relating to the use of water for
			 irrigation purposes shall apply to the tribal water rights.
				(2)Entitlement to
			 waterAny entitlement to water of an allottee under Federal law
			 shall be satisfied from the tribal water rights.
				(3)AllocationsPursuant
			 to the Act of February 8, 1887 (24 Stat. 390, chapter 119), allottees shall be
			 entitled to a just and equitable allocation of water for irrigation
			 purposes.
				(4)Claims
					(A)Exhaustion of
			 remediesBefore asserting any claim against the United States
			 under section 7 of the Act of February 8, 1887 (25 U.S.C. 381), or any other
			 applicable law, an allottee shall exhaust remedies available under the tribal
			 water code or other applicable tribal law.
					(B)Action for
			 reliefAfter the exhaustion of all remedies available under the
			 tribal water code or other applicable tribal law, an allottee may assert a
			 claim against the United States under section 7 of the Act of February 8, 1887
			 (25 U.S.C. 381), or other applicable law.
					(5)AuthorityThe
			 Secretary shall have the authority to protect the rights of allottees in
			 accordance with this section.
				(e)Authority of
			 Tribe
				(1)In
			 generalThe Tribe shall have the authority to allocate,
			 distribute, and transfer the tribal water right in accordance with—
					(A)the Compact;
			 and
					(B)the tribal water
			 code.
					(2)Land leases by
			 allotteesAn allottee may lease any interest in land held by the
			 allottee, together with any allocation of water under subsection (d)(3),
			 subject to the condition that nothing in this section affects the authority of
			 the Tribe to require a water permit or to otherwise manage use of the water
			 under the tribal water code.
				(f)Tribal water
			 code
				(1)In
			 generalIn accordance with article IV.C.1. of the Compact, the
			 Tribe shall—
					(A)amend the tribal
			 water code in accordance with the Compact and this Act; and
					(B)ensure that the
			 amendments provide for—
						(i)the
			 management, regulation, and governance of all uses of the tribal water rights
			 in accordance with the Compact and this Act, including all uses by allottees
			 (or any successor in interest to an allottee); and
						(ii)establishment by
			 the Tribe of conditions, permit requirements, and other limitations relating to
			 the storage, recovery, and use of the tribal water rights in accordance with
			 the Compact and this Act.
						(2)InclusionsSubject
			 to the approval of the Secretary, the tribal water code shall provide
			 that—
					(A)tribal
			 allocations of water to allottees shall be satisfied with water from the tribal
			 water rights;
					(B)charges for
			 delivery of water for irrigation purposes for allottees shall be assessed on a
			 just and equitable basis;
					(C)there is a
			 process by which an allottee may request that the Tribe provide water for
			 irrigation use in accordance with this Act, including the provision of water
			 under any allottee lease;
					(D)there is a due
			 process system for the consideration and determination by the Tribe of any
			 request by an allottee (or a successor in interest to an allottee) for an
			 allocation of water for irrigation purposes on allotted land, including a
			 process for—
						(i)appeal and
			 adjudication of any denied or disputed distribution of water; and
						(ii)resolution of
			 any contested administrative decision; and
						(E)any allottee with
			 a claim relating to the enforcement of rights of the allottee under the tribal
			 water code, or to the quantity of water allocated to land of the allottee,
			 shall exhaust all remedies available to the allottee under tribal law and the
			 tribal water code before initiating an action against the United States or
			 petitioning the Secretary pursuant to subsection (d)(4)(B).
					(3)Interim
			 provisions
					(A)In
			 generalSubject to the requirements of section 4 and until the
			 date on which the amendments to the tribal water code are approved by the
			 Secretary, the tribal water rights shall be administered by the Tribe pursuant
			 to ordinance numbered 62 of the tribal water code, to the extent that the
			 ordinance is not inconsistent and does not conflict with the Compact or this
			 Act.
					(B)ConflictsIn
			 the event of an inconsistency or conflict described in subparagraph (A), the
			 provisions of the Compact and this Act shall control.
					(4)Approval by
			 Secretary
					(A)In
			 generalThe tribal water code, and any amendment to the tribal
			 water code, shall not be valid unless the tribal water code or amendment is
			 approved by the Secretary.
					(B)Approval
			 periodThe Secretary shall approve or disapprove the tribal water
			 code or an amendment to the tribal water code by not later than 180 days after
			 the date on which the tribal water code or amendment is submitted to the
			 Secretary.
					(g)EffectExcept
			 as otherwise expressly provided in this section, nothing in this Act—
				(1)authorizes any
			 action by an allottee against any individual or entity, or against the Tribe,
			 under Federal, State, tribal, or local law; or
				(2)alters or affects
			 the status of any action pursuant to section 1491(a) of title 28, United States
			 Code.
				17.Blackfeet
			 Settlement Trust Fund
			(a)EstablishmentThere
			 is established in the Treasury of the United States a trust fund, to be known
			 as the Blackfeet Settlement Trust Fund (referred to in this
			 section as the Trust Fund), consisting of the amounts deposited in
			 the Fund under subsection (c), together with any interest earned on those
			 amounts, to be managed, invested, and distributed by the Secretary for the
			 benefit of the Tribe, to remain available until expended.
			(b)AccountsThe
			 Secretary shall establish in the Trust Fund the following accounts:
				(1)The
			 Administration and Energy Account.
				(2)The OM&R
			 Account.
				(3)The Water
			 Deferral Account.
				(4)The MR&I
			 System Account.
				(5)The Blackfeet
			 Water, Storage, and Development Projects Account.
				(6)The Blackfeet
			 Irrigation Project Deferred Maintenance and Four Horns Dam Safety Improvements
			 Account.
				(7)The St. Mary/Milk
			 Water Management and Activities Account.
				(c)TransfersThe
			 Secretary shall transfer to the Trust Fund—
				(1)to the
			 Administration and Energy Account, the amount made available pursuant to
			 subsection (k)(1);
				(2)to the OM&R
			 Account, the amount made available pursuant to subsection (k)(2);
				(3)to the Water
			 Deferral Account, the amount made available pursuant to subsection
			 (k)(3);
				(4)to the MR&I
			 System Account, the amount made available pursuant to subsection (k)(4);
				(5)to the Blackfeet
			 Water, Storage, and Development Projects Account, the amount made available
			 pursuant to subsection (k)(5);
				(6)to the Blackfeet
			 Irrigation Project Deferred Maintenance and Four Horns Dam Safety Improvements
			 Account, the amount made available pursuant to subsection (k)(6); and
				(7)to the St.
			 Mary/Milk Water Management and Activities Account, the amount made available
			 pursuant to subsection (k)(7).
				(d)ManagementThe
			 Secretary shall manage, invest, and distribute all amounts in the Trust Fund in
			 a manner that is consistent with the investment authority of the Secretary
			 under—
				(1)the first section
			 of the Act of June 24, 1938 (25 U.S.C. 162a);
				(2)the American
			 Indian Trust Fund Management Reform Act of 1994 (25 U.S.C. 4001 et seq.);
			 and
				(3)this
			 section.
				(e)Availability of
			 amountsAmounts appropriated to, and deposited in, the Trust
			 Fund, including any investment earnings, shall be made available to the Tribe
			 beginning on the enforceability date.
			(f)Withdrawals by
			 Tribe
				(1)In
			 generalThe Tribe may withdraw any portion of the funds in the
			 accounts established under subsection (b) on approval by the Secretary of a
			 tribal management plan submitted by the Tribe in accordance with the American
			 Indian Trust Fund Management Reform Act of 1994 (25 U.S.C. 4001 et
			 seq.).
				(2)Requirements
					(A)In
			 generalIn addition to the requirements under the American Indian
			 Trust Fund Management Reform Act of 1994 (25 U.S.C. 4001 et seq.), the tribal
			 management plan under paragraph (1) shall require that the Tribe shall spend
			 all amounts withdrawn from the Trust Fund in accordance with this Act.
					(B)EnforcementThe
			 Secretary may carry out such judicial or administrative actions as the
			 Secretary determines to be necessary to enforce the tribal management plan to
			 ensure that amounts withdrawn by the Tribe from the Trust Fund are used in
			 accordance with this Act.
					(g)Expenditure
			 plan
				(1)In
			 generalThe Tribe shall submit to the Secretary for approval an
			 expenditure plan for any portion of the Trust Fund that the Tribe elects to
			 withdraw under this subsection.
				(2)InclusionsAn
			 expenditure plan under paragraph (1)—
					(A)shall include a
			 description of the manner and purpose for which the amounts proposed to be
			 withdrawn from the Trust Fund will be used by the Tribe, in accordance with
			 subsection (h); and
					(B)may include a
			 description of how any remaining amounts may be used.
					(3)ApprovalOn
			 receipt of an expenditure plan under paragraph (1), the Secretary shall approve
			 the plan, if the Secretary determines that the plan is consistent with this
			 Act.
				(h)UsesAmounts
			 from the Trust Fund shall be used by the Tribe for the following
			 purposes:
				(1)The
			 Administration and Energy Account shall be used for administration of the
			 tribal water right and energy development projects under the Compact.
				(2)The OM&R
			 Account shall be used to assist the Tribe in paying OM&R costs.
				(3)The Water
			 Deferral Account shall be distributed pursuant to an approved expenditure plan
			 as follows:
					(A)The first
			 $1,000,000 deposited in the account shall be distributed to the Tribe annually
			 as compensation for the deferral of the St. Mary water right.
					(B)Any additional
			 amounts deposited in the account may be used by the Tribe to pay OM&R costs
			 or such other costs as are authorized by the Secretary.
					(4)The MR&I
			 System Account shall be used to carry out section 12.
				(5)The Blackfeet
			 Water, Storage, and Development Projects Account shall be used to carry out
			 section 13.
				(6)The Blackfeet
			 Irrigation Project Deferred Maintenance and Four Horns Dam Safety Improvements
			 Account shall be used to carry out section 9.
				(7)The St. Mary/Milk
			 Water Management and Activities Account shall be used to carry out section
			 6.
				(i)LiabilityThe
			 Secretary and the Secretary of the Treasury shall not be liable for the
			 expenditure or investment of any amounts withdrawn from the Trust Fund by the
			 Tribe under subsection (f).
			(j)No per capita
			 distributionsNo portion of the Trust Fund shall be distributed
			 on a per capita basis to any member of the Tribe.
			(k)Authorization
			 of appropriationsSubject to subsection (l), there is authorized
			 to be appropriated to the Secretary—
				(1)for deposit in
			 the Administration and Energy Account, $28,900,000;
				(2)for deposit in
			 the OM&R Account, $25,500,000;
				(3)for deposit in
			 the Water Deferral Account, $27,800,000;
				(4)for deposit in
			 the MR&I System Account, $76,200,000;
				(5)for deposit in the Blackfeet Water,
			 Storage, and Development Projects Account, $178,300,000;
				(6)for deposit in
			 the Blackfeet Irrigation Project Deferred Maintenance and Four Horns Dam Safety
			 Improvements Account, $37,900,000; and
				(7)for deposit in
			 the St. Mary/Milk Water Management and Activities Account, $25,200,000.
				(l)Cost
			 indexingAll amounts made available pursuant to subsection (k)
			 shall be adjusted as necessary to reflect the changes since April, 2010, in the
			 construction costs indices applicable to the construction, maintenance,
			 rehabilitation, or improvement of the projects and activities described in this
			 Act.
			18.Water rights in
			 Lewis and Clark National ForestAs part of the tribal water right, the Tribe
			 shall hold the rights to water in the Lewis and Clark National Forest, as
			 described in the document entitled More Definite Statement of
			 Claims, dated November 14, 1997, filed by the United States on behalf of
			 the Tribe, in the Montana Water Court in the case styled Matter of the
			 Adjudication of the Existing and Reserved Rights to the Use of Water, Both
			 Surface and Underground, of the Blackfeet Tribe of the Blackfeet Reservation
			 Within the State of Montana, Civil No. WC91–1.
		19.Waivers and
			 releases of claims
			(a)Waivers and
			 releases
				(1)Claims by Tribe
			 and United States as trustee for TribeSubject to the retention
			 of rights described in subsection (c), in consideration for recognition of the
			 tribal water rights and other benefits under the Compact and this Act, the
			 Tribe, on behalf of itself and the members of the Tribe (but not tribal members
			 in their capacities as allottees), and the United States, acting as trustee for
			 the Tribe and the members of the Tribe (but not tribal members in their
			 capacities as allottees), shall execute a waiver and release of all claims for
			 water rights within the State that the Tribe, or the United States acting as
			 trustee for the Tribe, asserted or could have asserted in any proceeding,
			 including a State stream adjudication, on or before the enforceability date,
			 except to the extent that such rights are recognized by this Act.
				(2)Claims by
			 United States as trustee for allotteesSubject to the retention
			 of claims described in subsection (c), in consideration for recognition of the
			 tribal water rights and other benefits under the Compact and this Act, the
			 United States, acting as trustee for the allottees, shall execute a waiver and
			 release of all claims for water rights within the Reservation that the United
			 States, acting as trustee for the allottees, asserted or could have asserted in
			 any proceeding, including a State stream adjudication, on or before the
			 enforceability date, except to the extent that such rights are recognized by
			 the Compact or this Act.
				(3)Claims by Tribe
			 against United StatesSubject to the retention of rights
			 described in subsection (c), in consideration for recognition of the tribal
			 water rights and other benefits under the Compact and this Act, the Tribe, on
			 behalf of itself and the members of the Tribe (but not tribal members in their
			 capacities as allottees), shall execute a waiver and release of—
					(A)all claims
			 against the United States (including the agencies and employees of the United
			 States) relating to claims for water rights within the State that the United
			 States, acting as trustee for the Tribe, asserted or could have asserted in any
			 proceeding, including a State stream adjudication, except to the extent that
			 such rights are recognized as a tribal water right;
					(B)all claims
			 against the United States (including the agencies and employees of the United
			 States) relating to—
						(i)damages, losses,
			 or injuries to water, water rights, land, or natural resources due to loss of
			 water or water rights (including damages, losses, or injuries to hunting,
			 fishing, gathering, or cultural rights due to loss of water or water rights,
			 claims relating to interference with, diversion of, or taking of water, and
			 claims relating to failure to protect, acquire, replace, or develop water,
			 water rights, or water infrastructure) within the State that first accrued at
			 any time on or before the enforceability date; or
						(ii)the failure to
			 establish or provide a municipal rural or industrial water delivery system on
			 the Reservation;
						(C)all claims
			 against the United States (including the agencies and employees of the United
			 States) relating to the pending litigation of claims relating to the water
			 rights of the Tribe in the State;
					(D)all claims
			 against the United States (including the agencies and employees of the United
			 States) relating to the negotiation, execution, or the adoption of the Compact
			 (including exhibits) and this Act;
					(E)all claims
			 against the United States (including the agencies and employees of the United
			 States) that first accrued at any time on or before the enforceability date
			 arising from the taking or acquisition of the land of the Tribe or resources
			 for the construction of the features of the St. Mary Unit;
					(F)all claims
			 against the United States (including the agencies and employees of the United
			 States) that first accrued at any time on or before the enforceability date
			 relating to—
						(i)the
			 construction, operation, or maintenance of the St. Mary Unit; or
						(ii)on
			 completion of the Swift Current Creek Bank stabilization project, the
			 management of flows in Swift Current Creek, including the diversion of Swift
			 Current Creek into Lower St. Mary’s Lake;
						(G)all claims
			 against the United States (including the agencies and employees of the United
			 States) that first accrued at any time on or before the enforceability date
			 relating to the construction, operation, or management of Lower Two Medicine
			 Dam and Reservoir and Four Horns Dam and Reservoir; and
					(H)all claims
			 against the United States (including the agencies and employees of the United
			 States) that first accrued at any time on or before the enforceability date
			 relating to the allocation of water of the Milk River (including tributaries)
			 or the St. Mary River (including tributaries) between the United States and
			 Canada pursuant to the International Boundary Waters Treaty of 1909 (36 Stat.
			 2448).
					(b)Effectiveness
			 of waivers and releasesThe waivers under subsection (a) shall
			 take effect on the enforceability date.
			(c)Reservation of
			 rights and retention of claimsNotwithstanding the waivers and
			 releases under this section, the Tribe, on behalf of itself and the members of
			 the Tribe, and the United States, acting as trustee for the Tribe and
			 allottees, retain—
				(1)all claims for
			 enforcement of the Compact, any final decree, or this Act;
				(2)all rights to use
			 and protect water rights acquired after the date of enactment of this
			 Act;
				(3)all claims
			 relating to activities affecting the quality of water, including any claims of
			 the Tribe under—
					(A)the Comprehensive
			 Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601
			 et seq.), including claims for damages to natural resources;
					(B)the Safe Drinking
			 Water Act (42 U.S.C. 300f et seq.);
					(C)the Federal Water
			 Pollution Control Act (33 U.S.C. 1251 et seq.); and
					(D)any regulations
			 promulgated pursuant to an Act described in subparagraph (A), (B), or
			 (C);
					(4)all claims
			 relating to damages, losses, or injuries to land or natural resources not due
			 to loss of water or water rights (including hunting, fishing, gathering, or
			 cultural rights);
				(5)all rights,
			 remedies, privileges, immunities, and powers not specifically waived and
			 released pursuant to this Act or the Compact;
				(6)all claims for
			 rights retained under the agreement dated September 19, 1895, and ratified on
			 June 10, 1896 (29 Stat. 321, chapter 398), filed by the United States on behalf
			 of the Tribe in—
					(A)Glacier National
			 Park, as described in the document entitled More Definite Statement of
			 Claims, dated November 14, 1997; or
					(B)the case styled
			 Matter of the Adjudication of the Existing and Reserved Rights to the Use of
			 Water, Both Surface and Underground, of the Blackfeet Tribe of the Blackfeet
			 Reservation Within the State of Montana, Civil No. WC91–1;
					(7)the water rights
			 of the Tribe, whether adjudicated or unadjudicated;
				(8)the authority of
			 the Tribe to use and protect such water rights; and
				(9)any claim for
			 damages for loss of water resources allegedly caused by a failure to establish,
			 acquire, enforce, or protect such water rights.
				(d)Effect of
			 Compact and ActNothing in the Compact or this Act—
				(1)affects the
			 ability of the United States to take actions authorized by law, including any
			 laws relating to health, safety, or the environment, including—
					(A)the Comprehensive
			 Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601
			 et seq.);
					(B)the Safe Drinking
			 Water Act (42 U.S.C. 300f et seq.);
					(C)the Federal Water
			 Pollution Control Act (33 U.S.C. 1251 et seq.); and
					(D)any regulations
			 promulgated pursuant to an Act described in subparagraph (A), (B), or
			 (C);
					(2)affects the
			 ability of the United States to act as trustee for any other Indian tribe or
			 allottee of any other Indian tribe;
				(3)confers
			 jurisdiction on any State court—
					(A)to interpret
			 Federal law relating to health, safety, or the environment;
					(B)to determine the
			 duties of the United States or other parties pursuant to such a Federal law;
			 or
					(C)to conduct
			 judicial review of any Federal agency action;
					(4)waives any claim
			 of a member of the Tribe in an individual capacity that does not derive from a
			 right of the Tribe;
				(5)revives any claim
			 waived by the Tribe in the case styled Blackfeet Tribe v. United States, No.
			 02–127L (Fed. Cl. 2012); or
				(6)revives any claim
			 released by an allottee or a member of the Tribe in the settlement for the case
			 styled Cobell v. Salazar, No. 1:96CV01285–JR (D.D.C. 2012).
				(e)Enforceability
			 dateThe enforceability date shall be the date on which the
			 Secretary publishes in the Federal Register a statement of findings
			 that—
				(1)(A)the Montana Water Court
			 has issued a final judgment and decree approving the Compact; or
					(B)if the Montana Water Court is found to
			 lack jurisdiction, the United States district court of competent jurisdiction
			 has approved the Compact as a consent decree, and the approval is final;
					(2)all amounts
			 authorized to be appropriated under section 17(k) have been
			 appropriated;
				(3)the Tribe has
			 executed the agreements with the Secretary required by sections 5(b), 6(e),
			 8(c), and 14(a);
				(4)the State has
			 appropriated and paid into an interest-bearing escrow account any payments due
			 as of the date of enactment of this Act to the Tribe under the Compact and this
			 Act;
				(5)(A)the Tribe has ratified
			 the Compact by submitting this Act and the Compact to a vote by the tribal
			 membership for approval or disapproval; and
					(B)the Tribal membership has voted to
			 approve this Act and the Compact by a majority of votes cast on the day of the
			 vote, as certified by the Secretary and the Tribe;
					(6)the Secretary has
			 fulfilled the requirements of section 8(a);
				(7)the Tribe has
			 enacted a tribal water code pursuant to section 16(f);
				(8)the waivers and
			 releases described subsection (a) have been executed by the Tribe and the
			 Secretary; and
				(9)the Secretary has
			 fulfilled the requirements of section 15(b).
				(f)Tolling of
			 claims
				(1)In
			 generalEach applicable period of limitation and time-based
			 equitable defense relating to a claim described in this section shall be tolled
			 for the period beginning on the date of enactment of this Act and ending on the
			 date on which the amounts made available to carry out this Act are transferred
			 to the Secretary.
				(2)Effect of
			 subsectionNothing in this subsection revives any claim or tolls
			 any period of limitation or time-based equitable defense that expired before
			 the date of enactment of this Act.
				(g)Expiration and
			 tollingIf all appropriations authorized by this Act have not
			 been made available to the Secretary by January 15, 2018—
				(1)the waivers and
			 releases described in this section shall expire and be of no further force or
			 effect; and
				(2)all statutes of
			 limitations applicable to any claim otherwise waived shall be tolled until
			 January 15, 2018.
				(h)Voiding of
			 waiversIf the waivers pursuant to this section are void under
			 subsection (g)—
				(1)the approval of
			 the Compact under section 15 shall no longer be effective;
				(2)any unexpended
			 Federal funds appropriated or made available to carry out the activities
			 authorized by this Act, together with any interest earned on those funds, any
			 water rights or contracts to use water, and any title in and to other property
			 acquired or constructed with Federal funds appropriated or made available to
			 carry out the activities authorized by this Act, shall be returned to the
			 Federal Government, unless otherwise agreed to by the Tribe and the United
			 States and approved by Congress; and
				(3)except for
			 Federal funds used to acquire or develop property that is returned to the
			 Federal Government under paragraph (2), the United States shall be entitled to
			 offset any Federal funds appropriated or made available to carry out the
			 activities authorized by this Act that were expended or withdrawn, together
			 with any interest accrued, against any claims against the United States
			 relating to water rights in the State asserted by the Tribe or in any future
			 settlement of the water rights of the Tribe.
				20.Satisfaction of
			 claims
			(a)Tribal
			 claimsThe benefits realized by the Tribe under this Act shall be
			 in complete replacement of, complete substitution for, and complete
			 satisfaction of all claims of the Tribe against the United States under
			 paragraphs (1) and (3) of section 19(a).
			(b)Allottee
			 claimsThe benefits realized by the allottees under this Act
			 shall be in complete replacement of, in complete substitution for, and in
			 complete satisfaction of—
				(1)all claims waived
			 and released under section 19; and
				(2)any claims of the
			 allottees against the United States that the allottees have or could have
			 asserted that are similar in nature to any claim described in section
			 19.
				21.Miscellaneous
			 provisions
			(a)Waiver of
			 sovereign immunityExcept as provided in subsections (a) through
			 (c) of section 208 of the Department of Justice Appropriation Act, 1953 (43
			 U.S.C. 666), nothing in this Act waives the sovereign immunity of the United
			 States.
			(b)Other tribes
			 not adversely affectedNothing in this Act quantifies or
			 diminishes any land or water right, or any claim or entitlement to land or
			 water, of an Indian tribe, band, or community other than the Tribe.
			(c)Limitation on
			 claims for reimbursementWith respect to Indian-owned land
			 located within the Reservation—
				(1)the United States
			 shall not submit against such land any claim for reimbursement of the cost to
			 the United States of carrying out this Act or the Compact; and
				(2)no assessment of
			 such land shall be made regarding that cost.
				(d)Limitation on
			 liability of United StatesThe United States has no
			 obligation—
				(1)to monitor,
			 administer, or account for, in any manner, any funds provided to the Tribe by
			 any party to the Compact; or
				(2)to review or
			 approve any expenditure of those funds.
				(e)Effect on
			 current lawNothing in this section affects any provision of law
			 (including regulations) in effect on the day before the date of enactment of
			 this Act with respect to preenforcement review of any Federal environmental
			 enforcement action.
			(f)Effect on
			 reclamation lawThe activities carried out by the Commissioner of
			 Reclamation under this Act shall not establish a precedent or impact the
			 authority provided under any other provision of Federal reclamation law,
			 including—
				(1)the Reclamation
			 Rural Water Supply Act of 2006 (43 U.S.C. 2401 et seq.); and
				(2)the Omnibus
			 Public Land Management Act of 2009 (Public Law 111–11; 123 Stat. 991).
				(g)Irrigation
			 efficiency in Upper Birch Creek drainageAny activity carried out
			 by the Tribe in the Upper Birch Creek Drainage (as defined in article II.50 of
			 the Compact) using funds made available to carry out this Act shall achieve an
			 irrigation efficiency of not less than 50 percent.
			(h)Birch Creek
			 Agreement approvalThe Birch Creek Agreement entered into between
			 the Tribe and the State on January 31, 2008 (including any amendments executed
			 in accordance with this Act to make the Agreement consistent with this Act), is
			 approved to the extent that the Birch Creek Agreement requires approval under
			 section 2116 of the Revised Statutes (25 U.S.C. 177).
			22.Repeal on
			 failure to meet enforceability dateIf the Secretary fails to publish a
			 statement of findings under section 19(e) by not later than January 15, 2018,
			 or such alternative later date as is agreed to by the Tribe and the Secretary,
			 after reasonable notice to the State, as applicable—
			(1)this Act is
			 repealed effective on the later of—
				(A)January 15, 2018;
			 and
				(B)the day after
			 such alternative later date as is agreed to by the Tribe and the
			 Secretary;
				(2)any action taken
			 by the Secretary and any contract or agreement entered into pursuant to this
			 Act shall be void;
			(3)any amounts made
			 available under section 17(k), together with any interest on those amounts,
			 shall immediately revert to the general fund of the Treasury;
			(4)any amounts made
			 available under section 17(k) that remain unexpended shall immediately revert
			 to the general fund of the Treasury; and
			(5)the United States
			 shall be entitled to offset against any claims asserted by the Tribe against
			 the United States relating to water rights—
				(A)any funds
			 expended or withdrawn from the amounts made available pursuant to this Act;
			 and
				(B)any funds made
			 available to carry out the activities authorized by this Act from other
			 authorized sources.
				23.AntideficiencyThe United States shall not be liable for
			 any failure to carry out any obligation or activity authorized by this Act
			 (including any obligation or activity under the Compact) if adequate
			 appropriations are not provided expressly by Congress to carry out the purposes
			 of this Act in—
			(1)the Reclamation
			 Water Settlements Fund established under section 10501(a) of the Omnibus Public
			 Land Management Act of 2009 (43 U.S.C. 407(a)); or
			(2)the Emergency
			 Fund for Indian Safety and Health established by section 601(a) of the Tom
			 Lantos and Henry J. Hyde United States Global Leadership Against HIV/AIDS,
			 Tuberculosis, and Malaria Reauthorization Act of 2008 (25 U.S.C.
			 443c(a)).
			
